DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 9/21/21 are acknowledged and entered. Claim 12 is cancelled. Claims 1-11 and 13-44 are pending. Claims 2-11 and 33-44 were previously withdrawn from consideration, but will be rejoined as provided below. Claims 1 and 13-32 were under examination.
Election/Restrictions
Claim 1 is generic to all species.1 Claim 1 is now in condition for allowance, so all dependent claims are rejoined. See MPEP § 821.04(a): “[A] requirement for restriction should be withdrawn when a generic claim… is allowable.”
Allowable Subject Matter
Claims 1-11 and 13-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Wong (US 2016/0320037, previously cited) and Sorin (“Multimaterial Multifunctional Fiber Devices”, published in the 2009 35th European Conference on Optical Communication, previously cited),2 teach a similar fabric,3 but fail to teach all limitations and features of the claims as now recited. Applicant’s Remarks dated 9/21/21,4 particularly pages 11-18, are useful in highlighting these differences. Wong and Sorin thus fail to anticipate or render the claims obvious, either singularly or in combination with other references.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Restriction Requirement dated 8/5/21, pages 2-3.
        2 See Non-patent literature dated 6/21/21.
        3 See Non-final Office Action dated 6/21/21, pages 2-6.
        4 Applicant discussed these Remarks in the interview conducted on 10/19/21 (interview summary dated 10/22/21).
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.